 
EXHIBIT 10.2
 
AMENDMENT NO. 1 TO THE WARRANT AGREEMENT
 
This Amendment, dated as of November 23, 2009 (the “Amendment”), to the Warrant
Agreement, dated as of November 29, 2007 (the “Warrant Agreement”), by and
between Camden Learning Corporation, a Delaware corporation (the “Company”), and
Continental Stock Transfer & Trust Company, a New York corporation (“Warrant
Agent”).
 
WHEREAS, the Company consummated its initial public offering in November 2007,
pursuant to which the Company issued, after giving effect to the exercise of a
portion of the overallotment option, 6,626,300 units; and
 
WHEREAS, each unit consisted of one share of common stock, par value $0.0001 per
share, of the Company (the “Common Stock”) and one warrant to purchase one share
of Common Stock at an exercise price of $5.50 per share (the “Public Warrants”);
and
 
WHEREAS, in conjunction with its initial public offering, the Company privately
placed 2,800,000 warrants, at $ 1.00 per warrant, to Camden Learning, LLC, a
limited liability company partially owned and controlled by Company officers and
directors (the “Private Warrants”), with each Private Warrant exercisable into
one share of Common Stock at $5.50 (the Private Warrants, together with the
Public Warrants, the “Warrants”); and
 
WHEREAS, the terms of the Warrants are governed by the Warrant Agreement and
capitalized terms used, but not defined, herein shall have the meaning given to
such term in the Warrant Agreement; and
 
WHEREAS, the Company has entered into that certain Agreement and Plan of
Reorganization dated August 7, 2009, as amended in its entirety by the Amended
and Restated Agreement and Plan of Reorganization dated August 11, 2009 (the
“Merger Agreement”), by and among Dlorah Subsidiary, Inc. (“Merger Sub”), a
newly-formed Delaware corporation and wholly-owned subsidiary of the Company and
Dlorah, Inc., a South Dakota corporation which owns and operates National
American University (Dlorah, Inc., together with its divisions and subsidiaries,
is referred to herein as “Dlorah”), pursuant to which Merger Sub will merge with
and into Dlorah with Dlorah surviving as a wholly-owned subsidiary of the
Company (the “Merger”). As a result of the Merger, the stockholders of Dlorah
will contribute all of the outstanding capital stock of Dlorah to the Company in
exchange for shares of a newly created class of common stock, common stock
purchase warrants and restricted shares of the Company’s currently authorized
common stock (collectively, the “Transaction”); and


WHEREAS, pursuant to the Merger Agreement, the Company agreed to seek the
approval of the holders of its outstanding Public Warrants to amend the Warrant
Agreement to require the Company to redeem all of the outstanding Public
Warrants upon the consummation of the Transaction at a price of $0.50 per
warrant (the “Warrant Redemption Proposal”); and
 
WHEREAS, a majority in interest of the outstanding Warrants has approved the
Warrant Redemption Proposal.
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree to amend the Warrant Agreement as set forth herein:

 
1

--------------------------------------------------------------------------------

 
 
1. Warrant Agreement.
 
1.1 Redemption.  Section 6 is hereby amended and restated in its entirety so
that it now reads in full as follows:
 
6.1    Redemption of Warrants.  Notwithstanding anything contained herein to the
contrary, immediately prior to the consummation of the Business Combination (the
“Redemption Time”), the Company will call the Public Warrants for redemption
(the “Public Warrant Redemption”), in whole and not in part, at a price of FIFTY
HUNDREDTHS OF ONE DOLLAR ($0.50) per outstanding Public Warrant (the “Redemption
Consideration”). Notwithstanding anything contained herein to the contrary, upon
the consummation of the Business Combination, all Public Warrants shall
automatically be cancelled and cease to exist and the holders of certificates,
which immediately prior to the Redemption Time represented such Public Warrants,
shall cease to have any rights with respect to the Public Warrants other than
the right to receive the Redemption Consideration. As soon as reasonably
practicable following the Redemption Time, the Warrant Agent will, upon receipt
of any documents as may reasonably be required by the Warrant Agent, deliver
electronically through DTC to the record holders of the Public Warrants the
Redemption Consideration for further distribution and credit to the account of
the beneficial holders of such Public Warrants. The Company shall not be
required to provide any prior notice of such Public Warrant Redemption to the
holders of the Public Warrants other than as required by law.
 
2. Miscellaneous.
 
2.1 Governing Law.  The validity, interpretation, and performance of this
Amendment and of the Public Warrants shall be governed in all respects by the
laws of the State of New York, without giving effect to conflicts of law
principles. The parties agree that all actions and proceedings arising out of
this Amendment or any of the transactions contemplated hereby shall be brought
in the United States District Court for the Southern District of New York or in
a New York State Court in the County of New York and that, in connection with
any such action or proceeding, submit to the jurisdiction of, and venue in, such
court. Each of the parties hereto also irrevocably waives all right to trial by
jury in any action, proceeding or counterclaim arising out of this Amendment or
the transactions contemplated hereby.
 
2.2 Binding Effect.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto and to their respective heirs, legal
representatives, successors and assigns.
 
2.3 Entire Agreement.  This Amendment sets forth the entire agreement and
understanding between the parties as to the subject matter thereof and merges
and supersedes all prior discussions, agreements and understandings of any and
every nature among them. Except as set forth in this Amendment, provisions of
the Warrant Agreement which are not inconsistent with this Amendment shall
remain in full force and effect.
 
2.4 Severability.  This Amendment shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Amendment or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as part of this
Amendment a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

 
2

--------------------------------------------------------------------------------

 
 
2.5 Counterparts.  This Amendment may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed to be an
original, and all such counterparts shall constitute but one and the same
instrument.
 
2.6 Indemnity.  Notwithstanding any provision of this Amendment or the Warrant
Agreement to the contrary, the Company hereby agrees to indemnify the Warrant
Agent and save it harmless from and against any and all expenses, including
reasonable counsel fees and disbursements, or losses incurred by the Warrant
Agent in connection with any action, suit or other proceeding brought against
the Warrant Agent involving any claim or potential claim, or in connection with
any claim or demand, which in any way arises out of or relates to this Amendment
or the Warrant Agent’s execution thereof.
 
[Signature Page Follows]

 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment to the Warrant
Agreement as of the date first set forth above.
 
CAMDEN LEARNING CORPORATION


By:
/s/ David Warnock
Name:
David Warnock
Title:
Chief Executive Officer



CONTINENTAL STOCK TRANSFER &
TRUST COMPANY, as Warrant Agent

By:
/s/ Alexandra Albrecht
Name:
Alexandra Albrecht
Title:
Vice President

 
Acknowledged and Agreed:
 
MORGAN JOSEPH & CO.
By:
/s/ Tina Pappas
Name:
Tina Pappas
Title:
Managing Director

 
Signature Page to Amendment No. 1 to Warrant Agreement

 

--------------------------------------------------------------------------------

 
